                Case 1:20-cv-01922-LGS-SDA Document 68 Filed 09/18/20 Page 1 of 2




                                                                                          9/18/2020


JAMES E. JOHNSON                              THE CITY OF NEW YORK                                      MARTIN BOWE
Corporation Counsel                                                                                      Senior Counsel
                                             LAW DEPARTMENT                                         Tel: (212) 356-0894
                                                 100 CHURCH STREET                                 Cell: (646) 498-7178
                                                 NEW YORK, NY 10007


                                                                      September 17, 2020
        VIA ECF
        Hon. Stewart D. Aaron
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

                       Re:     S.J. obo K.H. v. N.Y.C. Dep’t of Educ., 20-CV-1922 (LGS)(SDA)

        Dear Judge Aaron:

               I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant the New York City Department of Education (“DOE”) in the
        above-referenced action. I write in opposition to Plaintiff’s letter motion (ECF 63) to exceed the
        page limits imposed by the Court’s Individual Practices and for submission of other vague and
        unnamed declarations; and to request that Plaintiff be compelled to include in her reply papers a
        discussion of two issues, as set forth below.

               Preliminarily, Defendant has proceeded under the Individual Practices of Judge
        Schofield, and specifically declined to join plaintiff’s counsel’s request for clarification as not
        necessary. Thus, counsel’s statement that the undersigned “declined to express a position” is a
        misrepresentation. Further, while Plaintiff asserts that statements contained in the Bowe
        Declaration (ECF 60) regarding two other members of the parents’ bar (Ms. Roller and Mr.
        Dayan) are false and thus further support Plaintiff’s requests, I note that when I asked Plaintiff’s
        counsel to be more specific regarding how my statements were false, counsel failed to respond
        with specifics; nor does counsel include any specifics regarding that issue in her letter motion.

                Indeed, Plaintiff’s letter motion ignores Judge Schofield’s Individual Practices which
        require “(i) a detailed request for relief specifying the additional documents or pages that the party
        seeks to file, and (ii) an explanation as to why the relief is necessary.” Plaintiff has not complied
        with III.B(3)(a) or (b) because she failed to identify specific declarants nor the subject matter
        those unnamed declarants would present, and failed to explain why the additional proposed
        submissions would aid the Court in deciding the reasonableness of Plaintiff’s fee application.

                Plaintiff’s renewed attempt to needlessly expand this litigation should be rejected.
        Plaintiff presented a chart of Vague Data (ECF 50 ¶¶14-15) which was not created by the
         Case 1:20-cv-01922-LGS-SDA Document 68 Filed 09/18/20 Page 2 of 2




  Department of Education (“DOE”), but rather was created by Plaintiff’s counsel and purportedly
  compiled from the voluminous spreadsheets for which Judge Schofield denied Plaintiff’s attempt
  to pursue discovery (ECF 22). Mr. Kopp included the irrelevant Vague Data for the purpose of
  suggesting that the DOE’s history of settlements with many other attorneys somehow supports a
  higher hourly rate for the Cuddy Law Frim (“CLF”) staff. Thus, Defendant appropriately
  responded to rebut those arguments with the Goldman Declaration and with reference to other
  similar fee applications by the parents’ bar (which Plaintiff also does in her moving papers).
  Plaintiff’s suggestion now that defendant somehow introduced or expanded the broader
  settlement discussion raised by Plaintiff in her moving papers is frivolous.

          While Plaintiff seeks to continues her quest to expand the issues presented in this case,
  she conspicuously failed, in her moving papers (ECF 49-52), to address the heart of the matter to
  be decided. For example, Plaintiff made no attempt to distinguish the various decisions issued
  by Judges of this District setting hourly rates for CLF staff as recently as 2019, and declined to
  even cite the persuasive Report & Recommendation in B.B. v. N.Y.C. Dep’t of Educ., 17 Civ.
  4255, 2018 U.S. Dist. LEXIS 15101, at *6 (S.D.N.Y. Jan. 29, 2018), adopted in part and
  rejected in part by 2018 U.S. Dist. LEXIS 38271, at *2 (S.D.N.Y. Mar. 8, 2018). Accordingly,
  plaintiff should be directed to include in her reply papers a discussion of why those cases are not
  persuasive, and an explanation as to why the DOE’s written offer of $14,750.00 in August 2019
  (ECF 60-2) would not have fairly compensated plaintiff for work performed to that date (as
  argued in Defendant’s memorandum of law (ECF 62 at 20)).

          Thank you for considering this submission

                                                       Respectfully submitted,
                                                              /s/
                                                       Martin Bowe
                                                       Senior Counsel
  cc:     Benjamin M. Kopp, Esq. (via ECF)


ENDORSEMENT: Defendant's request for the Court to compel Plaintiff "to include in her reply papers a
discussion of two issues" is DENIED. SO ORDERED.




                                                  2
